DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hamachi et al. (US 2017/0250426).

	Regarding Claim 1, Hamachi teaches a fuel cell system (Abstract, [0003]). As illustrated in Figure 1, Hamachi teaches that the system comprises a hydrogen/oxidant fuel cell stack (12) (“a fuel cell that generates electric power by a reaction between a fuel gas and an oxidant gas”), a hydrogen injector (54) (“an injector that supplies the fuel gas to the fuel cell”), a hydrogen gas discharge passage (62) in which off-gas exhausted from the fuel cell stack flows (“a discharge line in which an off-gas which is discharged from the fuel cell flows”), an ejector (56) which recirculates the off-gas flowing in the hydrogen gas discharge passage using the flow of the injector which is coupled in series with the ejector (“an ejector that recirculates the off-gas flowing in the discharge line to the fuel cell using a flow of the fuel gas from the injector”), a purge valve (72) which discharges the off-gas flowing in the hydrogen gas discharge passage to the outside (“a discharge valve that discharges the off-gas flowing in the discharge line to the outside”), and a control unit (22) which is a system controller that controls (either directly or indirectly) the supply of hydrogen by the hydrogen injector and controls (either directly or indirectly) the opening/closing of the purge valve when required (“a control device that controls supply of the fuel gas by the injector and opening and closing of the discharge valve”) ([0019]-[0020], [0027]-[0029], [0038], [0042]).
	Hamachi does not explicitly teach that the control unit opens the purge valve while the off-gas is recirculated to the fuel cell stack and closes the purge valve before supply of hydrogen by the hydrogen injector is restarted, when supply of hydrogen by the hydrogen injector is stopped.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the entirety of the limitation “wherein, the control device opens…” is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). As previously described, the fuel cell system of 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize and/or expect that because Hamachi’s fuel cell system possesses all of the aforementioned structural components, it would necessarily follow that the fuel cell system of Hamachi is capable of performing, or is capable of being configured to perform, the instantly claimed functionality.  

	Regarding Claim 4, Hamachi teaches the instantly claimed invention of Claim 1, as previously described.
	Hamachi does not explicitly teach that the control unit calculates a required time for discharging the off-gas based on a partial pressure of impurities in the off-gas and determines a valve opening period of the purge valve based on the required time.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the entirety of the limitation “wherein, the control device calculates…” is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). As previously described, the fuel cell system of Hamachi possesses all of the instantly claimed and requisite structure of the claimed fuel cell system (i.e. fuel cell stack, hydrogen injector, hydrogen gas discharge passage, ejector, purge valve, control unit) (See Claim 1). 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize and/or expect that because Hamachi’s fuel cell system possesses all of the aforementioned structural components, it would necessarily follow that the .  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hamachi et al. (US 2017/0250426, and further in view of Aoki et al. (US 2007/0128488).

	Regarding Claim 2, Hamachi teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figure 1, Hamachi teaches that the fuel cell system comprises a coolant supply device (18) which routes coolant (“cooling medium”) through the fuel cell stack to cool the fuel cell stack ([0035]). As illustrated in Figure 1, Hamachi teaches that the coolant supply device comprises a coolant temperature sensor (110) which detects the temperature coolant exhausted from the fuel cell stack (“first detection unit configured to detect a temperature of a cooling medium that cools the fuel cell”) ([0035]).
	Hamachi does not explicitly teach that the coolant temperature sensor is connected to the control unit such that the control unit may receive information from the coolant temperature sensor.
	However, Aoki teaches a fuel cell system (Abstract, [0003]). As illustrated in Figure 1, Aoki teaches that the system comprises a fuel cell and a cooling system (30) which routes a heat medium, in particular a coolant, through the fuel cell to cool the fuel cell ([0013], [0025]-[0026]). As illustrated in Figure 1, Aoki teaches that the cooling system comprises a temperature sensor (37) which detects the temperature of the heat medium exhausted from the fuel cell ([0031]). Aoki teaches that the fuel cell system comprises a controller (not illustrated) which is configured to perform control operations (e.g. facilitate cooling of the fuel cell) based on information received from the temperature sensor ([0056]).

Hamachi, as modified by Aoki, does not explicitly teach that the control unit delays a time at which the purge valve is opened further from a time at which supply of hydrogen by the hydrogen injector is stopped when the temperature of the coolant is lower than a threshold value than when the temperature of the coolant is equal to or higher than the threshold value.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the entirety of the limitation “wherein, the control device delays…” is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). As previously described, the fuel cell system of Hamachi possesses all of the instantly claimed and requisite structure of the claimed fuel cell system (i.e. fuel cell stack, hydrogen injector, hydrogen gas discharge passage, ejector, purge valve, control unit, coolant temperature sensor connected to the control unit) (See Claims 1-2). 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Hamachi, as modified by Aoki, possesses all of the aforementioned structural components, it would necessarily follow that the fuel cell system of Hamachi, as modified by Aoki, is capable of performing, or is capable of being configured to perform, the instantly claimed functionality.  

Regarding Claim 3, Hamachi, as modified by Aoki, teaches the instantly claimed invention of Claim 2, as previously described.
	Hamachi, as modified by Aoki, does not explicitly teach that the control unit estimates an amount of liquid water in the fuel cell stack from the temperature of the coolant and further delays the time at which the purge valve is opened as the amount of liquid water becomes greater.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the entirety of the limitation “wherein, the control device estimates…” is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). As previously described, the fuel cell system of Hamachi possesses all of the instantly claimed and requisite structure of the claimed fuel cell system (i.e. fuel cell stack, hydrogen injector, hydrogen gas discharge passage, ejector, purge valve, control unit, coolant temperature sensor connected to the control unit) (See Claims 1-2). 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Hamachi, as modified by Aoki, possesses all of the aforementioned structural components, it would necessarily follow that the fuel cell system of Hamachi, as modified by Aoki, is capable of performing, or is capable of being configured to perform, the instantly claimed functionality.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hamachi et al. (US 2017/0250426), and further in view of Yamamoto et al. (US 2016/0141659).

	Regarding Claim 5, Hamachi teaches the instantly claimed invention of Claim 4, as previously described.

	Hamachi does not explicitly teach that the fuel cell system comprises a third detection unit configured to detect the pressure of the mixed gas fed into the fuel cell stack, wherein the third detection unit is connected to the control unit such that the control unit may receive information from the third detection unit.
	However, Yamamoto teaches a fuel cell system (Abstract, [0002]). As illustrated in Figure 1, Yamamoto teaches that the fuel cell system comprises a fuel cell (2), an electronic control unit (20), and a pressure sensor (21) which detects the pressure in a supply passage (4), wherein the supply passage carries a mixed gas therein which is fed to the fuel cell, wherein the mixed gas comprises fuel gas supplied from a fuel injector (10) and off-gas recirculated to the fuel cell from a recirculation passage (8) ([0020]-[0022], [0025]). Yamamoto teaches that the pressure sensor is connected to the electronic control unit such that the control unit is configured to perform control operations based on information received from the pressure sensor ([0025]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include a mixed gas pressure sensor (“third detection unit”, as taught by Yamamoto, in the fuel cell system of Hamachi such that the pressure of the mixed gas at the hydrogen gas inlet may be measured, and connect said pressure sensor to the control unit of Hamachi such that the control unit may receive information from the pressure sensor, given that such a 
Hamachi, as modified by Yamamoto, does not explicitly teach that the control unit calculates a stoppable period of supply of hydrogen based on the output current and the pressure of the mixed gas and determines the valve opening period of the purge valve based on the required time and the stoppable period.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the entirety of the limitation “wherein, the control device calculates…” is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). As previously described, the fuel cell system of Hamachi, as modified by Yamamoto, possesses all of the instantly claimed and requisite structure of the claimed fuel cell system (i.e. fuel cell stack, hydrogen injector, hydrogen gas discharge passage, ejector, purge valve, control unit, current sensor connected to the control unit, mixed gas pressure sensor connected to the control unit) (See Claims 1, 4-5). 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Hamachi, as modified by Yamamoto, possesses all of the aforementioned structural components, it would necessarily follow that the fuel cell system of Hamachi, as modified by Aoki, is capable of performing, or is capable of being configured to perform, the instantly claimed functionality.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729